I115th CONGRESS1st SessionH. R. 815IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Zeldin introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to adjust certain limits on the guaranteed amount of a home loan under the home loan program of the Department of Veterans Affairs. 
1.Amount of loan guaranteed under home loan program of department of veterans affairs
(a)Adjustment of loan limitSection 3703(a)(1) of title 38, United States Code, is amended— (1)in subparagraph (A)(i)(IV)—
(A)by striking the lesser of; and (B)by striking or 25 percent of the loan; and
(2)in subparagraph (C), by striking Freddie Mac and all that follows through the period and inserting amount of the loan.. (b)Effective dateThe amendments made by this section shall apply with respect to a loan guaranteed under section 3710 of title 38, United States Code, on or after the date that is 30 days after the date of the enactment of this Act. 
